DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1, 3-11, 13-22, 24-28, 30-46, 48-63 and 81 responded on September 06, 2022 are pending, claims 1, 11, 21, 25, 43, and 60 are amended, claim 81 is new and claims 9, 19 and 23 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 06, 2022 has been entered. 
Response to Arguments
Applicant’s arguments, see 14-16, filed September 06, 2022, with respect to the rejection(s) of claims 1 and 25 have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.
Applicant’s arguments, see 17, filed September 06, 2022, with respect to the rejection(s) of claims 3 and 13 have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-11, 15-18, 20-22, 24-26, 28, 30, 34-44, 46, 48, 52-61, 63 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (WO 2017/164925 A1, hereinafter "Davydov") in view of Sosnin et al. (US 2022/00113365 A1, hereinafter "Sosnin") and Matsumura et al.(US 2021/0219366 A1, hereinafter "Matsumura").
Regarding claim 1, Davydov discloses a method for determining a location of a mobile device, comprising:
determining, on the mobile device, beam identification information for one or 
more radio beams received by the mobile device (Davydov, [0065, 0111] The UE may obtain beam information (i.e. beam identification) comprising an index of beam of each of the one or more communication links in which the UE is currently located and information, beam information which includes index of beam (i.e. identification values)), wherein the one or more radio beams are transmitted with beamforming (Davydov, [0058] The UE may also apply beamforming on the receiving antennas and, based on the measurements from the received reference signal);
transmitting, with the mobile device, the beam identification information to a network node beams (Davydov, [0065, 0111] the UE may send beam information to location server, beam information which includes index of beam (i.e. identification values));
receiving, at the mobile device, positioning reference signal beam information for one or more positioning reference signals, wherein the positioning reference signal beam information is based at least in part on the beam identification information (Davydov, [0111-112] the UE receives a location of the UE based on the beam information and the measurement information comprising time-of-arrival of the beam formed PRS of each of the one or more communication links from the location server, the beam information comprises a beam index (i.e. beam identification information) for each of the one or more communication links);
obtaining, with the mobile device, at least one measurement from at least one of the one or more positioning reference signals (Davydov, [0064-65] a measurement information calculation unit 74 In some embodiments, the UE uses the received beamformed PRS 56, along with position sensors 64, to supply beam information 62 and measurement information 72 to the location server 90); and
facilitating a location determination of the mobile device at a location-capable device based at least in part on the at least one measurement (Davydov, [0067] Magnetometers measure the direction of the magnetic field at a point in space. The beam direction information, along with time of arrival measurements, can be used to determine or improve the position accuracy of the UE).
Davydov discloses apply beamforming on the receiving antennas and based on the measurements from the received reference signal see [0058] but does not explicitly disclose generating, with the mobile device, one or more receive beams, each with a respective receive angle relative to the mobile device, based on the positioning reference signal beam information and positioning reference signal beam information corresponding to a respective transmission angle relative to the network work for each of one or more positioning reference signals.
Sosnin from the same field of endeavor discloses receiving, at the mobile device, positioning reference signal beam information corresponding to a respective transmission angle relative to the network work for each of one or more positioning reference signals (Sosnin, [0087-88] this beam can be determined autonomously by UE based on preconfigured by gNB/network criteria. For instance, SSB index of synchronization signals or CSI-RS/PRS resource indexes can be used to indicate beam related information, This reference beam-pair from a given cell can be either determined by UE and reported to gNB/network as a result of beam management on positioning reference signals); and
generating, with the mobile device, one or more receive beams, each with a respective receive angle relative to the mobile device, based on the positioning reference signal beam information (Sosnin, [0081] antenna arrays UE or gNB can also measure the angle of arrival for each component of multipath channel by analyzing phase difference between corresponding antenna array elements observed for each path component (α(τ0), α(τ1), α(τ2), . . . , α(τN)). Depending on antenna configuration the elevation and azimuth angles can be measured by UE and/gNB).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5g systems disclosed by Davydov and Beamforming positioning reference signal disclosed by Sosnin with a motivation to make this modification in order to improve the accuracy and reliability/confidence of user location for general scenarios and for specific cases with limited number of reference nodes (Sosnin, [0025]). 
Davydov in view of Sosnin does not explicitly disclose an indication of a maximum number of simultaneous beams supported by the mobile device.
Matsumura from the same field of endeavor discloses transmitting, with the mobile device, the beam identification information and an indication of a maximum number of simultaneous beams supported by the mobile device to a network node (Matsumura, [0073-74] maxNumberCSI-RS-BFR may be used as the maximum number of beams (the number of RS resources of CSI-RS and/or SSB) for new candidate beam identification that can be simultaneously monitored cross a plurality of CCs (and thus the number of simultaneous measurement beams for BFRs cross a plurality of CCs)); and wherein the positioning reference signal beam information is based at least in part on the beam identification information and the maximum number of simultaneous beams supported by the mobile device (Matsumura, [0122, 0073-75] positioning reference signals (PRSs) and so on are communicated as downlink reference signals. maxNumberCSI-RS-BFR may be used as the maximum number of beams (the number of RS resources of CSI-RS and/or SSB) for new candidate beam identification that can be simultaneously monitored cross a plurality of CCs (and thus the number of simultaneous measurement beams for BFRs cross a plurality of CCs)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Matsumura’s system for maximum number of beams into Davydov’s positioning for 5G systems as modified by Sosnin with a motivation to make this modification in order to improve the flexibility of gNB scheduling (Matsumura, [0055]).	
Regarding claim 5, Davydov discloses wherein obtaining the at least one measurement includes determining a time of arrival measurement from the at least one of the one or more positioning reference signals (Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 6, Davydov discloses wherein obtaining the at least one measurement includes determining an average time of arrival measurement from each of the at least one of the one or more positioning reference signals (Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 7, Davydov discloses wherein obtaining the at least one measurement includes determining a reference signal time difference measurement from the at least one of the one or more positioning reference signals (Davydov, [0045] measuring the time of arrival of synchronized signals (such as the PRS)).
Regarding claim 8, Davydov discloses wherein transmitting the beam identification information includes transmitting a neighbor cell identification list (Davydov, [0039] measurements from eNBs its proximity, including the base station in communicating with the UE (known as its serving eNB), as well as neighboring eNBs).
Regarding claim 10, Davydov does not explicitly disclose wherein transmitting the beam identification information includes transmitting at least one band combination value and a maximum number of supported beams associated with the at least one band combination value.
Matsumura from the same field of endeavor discloses wherein transmitting the beam identification information includes transmitting at least one band combination value and a maximum number of supported beams associated with the at least one band combination value (Matsumura, [0070] (2) Maximum number of different SSB cross all CCs for US to monitor PDCCH quality (which may also be referred. to as "maxNumberSSB-BFR"). For example, a value from 1 to 64 may be configured).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Matsumura’s system for maximum number of beams into Davydov’s positioning for 5G systems as modified by Sosnin with a motivation to make this modification in order to improve the flexibility of gNB scheduling (Matsumura, [0055]).
Regarding claims 11, 15-18, 20-22 and 24, Davydov discloses a mobile device (Fig. 8 800 UE), comprising a memory (Fig. 8 812 storage module), a transceiver (Fig. 8 806 RF circuitry) and at least one processor (Fig. 8 804 DSP and CPU), these claims recite "a mobile device" and "an apparatus" that disclose similar steps as recited by the method of claims 1, 5-8 and 10, thus are rejected with the same rationale applied against claims 1, 5-8 and 10 as presented above.	
Regarding claim 25, Davydov discloses a method for determining a location of a mobile device, comprising:
 	receiving, from the mobile device, one or more identification values associated with one or more radio beams transmitted by at least one base station with beamforming (Davydov, [0061-62, 65, 58] obtaining and communicating position information of the UE, beam direction context, beam information which includes index of beam (i.e. identification values). This enables the beam direction and beam angles to be defined in common coordinate system, The UE may also apply beamforming on the receiving antennas and, based on the measurements from the received reference signal); and
determining positioning reference signal information, indicative of one or more directions of one or more corresponding directional positioning reference signals, based on the one or more identification values (Davydov, [0065, 67, 0111] The UE may obtain beam information (i.e. beam identification) comprising an index of beam of each of the one or more communication links in which the UE is currently located and information, these two angles, elevation and azimuth, are part of the beam information 62 provided to the location server 90 by the UE 50, may include orientation sensors and/or magnetometers, measure the physical position of a device and therefore may provide information to the location server 90 about pointing directions of the beams the global coordinate systems, Magnetometers measure the in direction of the magnetic field at a point space. The beam direction in information, along with time of arrival measurements, can be used to determine or improve the position accuracy of the UE); and
providing the positioning reference signal information to the mobile device (Davydov, [0111] the UE receives a location of the UE based on the beam information and the measurement information comprising time-of-arrival of the beam formed PRS of each of the one or more communication links from the location server).
Davydov does not explicitly disclose wherein the one or more identification values include synchronization signal burst index values associated with one or more radio beams transmitted by at least one neighboring base station and received by the mobile device. 
Sosnin from the same field of endeavor discloses wherein the one or more identification values include synchronization signal burst index values associated with one or more radio beams transmitted by at least one neighboring base station and received by the mobile device (Sosnin, [0087] This reference TX beam from a given cell can be either determined by UE and reported to gNB/network as a result of beam management n positioning reference signals as well as virtual base stations in Fig. 4).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified positioning for 5g systems disclosed by Davydov and Beamforming positioning reference signal disclosed by Sosnin with a motivation to make this modification in order to improve the accuracy and reliability/confidence of user location for general scenarios and for specific cases with limited number of reference nodes (Sosnin, [0025]). 
Davydov in view of Sosnin does not explicitly disclose receiving, from the mobile device, an indication of a maximum number of simultaneous beams supported by the mobile device.
Matsumura from the same field of endeavor discloses receiving, from the mobile device, an indication of a maximum number of simultaneous beams supported by the mobile device (Matsumura, [0122, 0073-74] positioning reference signals (PRSs) and so on are communicated as downlink reference signals. maxNumberCSI-RS-BFR may be used as the maximum number of beams (the number of RS resources of CSI-RS and/or SSB) for new candidate beam identification that can be simultaneously monitored cross a plurality of CCs (and thus the number of simultaneous measurement beams for BFRs cross a plurality of CCs)); and determining positioning reference signal information, indicative of one or more directions of one or more corresponding directional positioning reference signals, based on the one or more identification values and the maximum number of simultaneous beams supported by the mobile device (Matsumura, [0122, 0073-75] positioning reference signals (PRSs) and so on are communicated as downlink reference signals. maxNumberCSI-RS-BFR may be used as the maximum number of beams (the number of RS resources of CSI-RS and/or SSB) for new candidate beam identification that can be simultaneously monitored cross a plurality of CCs (and thus the number of simultaneous measurement beams for BFRs cross a plurality of CCs)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Matsumura’s system for maximum number of beams into Davydov’s positioning for 5G systems as modified by Sosnin with a motivation to make this modification in order to improve the flexibility of gNB scheduling (Matsumura, [0055]).	
Regarding claim 26, Davydov discloses wherein providing the positioning reference signal information includes providing angular data for each of the one or more radio beams (Davydov, [0073] the time arrival measurements and angular information of the beams).
Regarding claim 28, Davydov discloses wherein providing the positioning reference signal information includes providing a reference signal received power value or a reference signal received quality value for at least one of the one or more radio beams (Davydov, [0045] The measurements may include a Reference Signal Received Power (RSRP)).
Regarding claim 30, Davydov discloses wherein providing the positioning reference signal information to the mobile device includes providing one or more synchronization signal burst index values specifying one or more radio beams to be used for measuring a time of arrival value (Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 34, Davydov discloses receiving, from the mobile device, one or more positioning reference signal measurements associated with the positioning reference signal information (Davydov, [0025] Time Difference of Arrival (OTDOA) or
Enhanced Cellular Identification measurements using received beamformed Positioning Reference Signals (PRSs), using both the measurement information and novel beam information); and
determining the location of the mobile device based on the one or more positioning reference signal measurements (Davydov, [0025] obtain the position of an User Equipment (UE) with a high degree of accuracy in a cellular network).
Regarding claim 35, Davydov discloses wherein the one or more positioning reference signal measurements include a time of arrival measurement (Davydov, [0025] The beam information, along with time of arrival measurements, is used to determine the position or improve the position accuracy of the UE).
Regarding claim 36, Davydov discloses wherein the one or more positioning reference signal measurements includes a plurality of time of arrival measurements for each of the at least one base station (Davydov, [0039-40] measurements from eNBs its proximity, including the base station in communicating with the UE (known as its serving eNB), as well as neighboring eNBs).
Regarding claim 37, Davydov discloses wherein the one or more positioning reference signal measurements includes a minimum time of arrival measurement for each of the at least one base station (Davydov, [0025] performs observed time difference of arrival relative to the antenna of the transmitting device and the relative orientation of the device antenna whether of the UE or of an eNB).
Regarding claim 38, Davydov discloses wherein the one or more positioning reference signal measurements includes an average time of arrival measurement for each of the at least one base station. (Davydov, [0025] performs observed time difference of arrival relative to the antenna of the transmitting device and the relative orientation of the device antenna whether of the UE or of an eNB).
Regarding claim 39, Davydov discloses wherein the one or more positioning reference signal measurements includes a reference signal time difference measurement for each of the at least one base station (Davydov, [0025] performs observed time difference of arrival relative to the antenna of the transmitting device and the relative orientation of the device antenna whether of the UE or of an eNB).
Regarding claim 40, Davydov discloses wherein receiving the one or more positioning reference signal measurements associated with the positioning reference signal information includes receiving a plurality of positioning reference signal measurements from the one or more radio beams transmitted from a plurality of base stations, wherein the one or more radio beams are identified in the positioning reference signal information provided to the mobile device (Davydov, [0061-65] obtaining and communicating position information of the UE the UE uses the received beamformed PRS).
Regarding claim 41, Davydov discloses storing the one or more identification values associated with the one or more radio beams transmitted by the at least one base station in a codebook (Davydov, [0086] precoding, and/or constellation mapping/demapping functionality, in encoding/decoding circuitry of the baseband circuitry may include convolution, tail-biting convolution, turbo, Viterbi, and/or Low Density Parity Check (LDPC) encoder/decoder functionality).
Regarding claim 42, Davydov discloses comprising sending the codebook to a location server (Davydov, [0086] Fig. 7 UE provides information to a location server).
Regarding claim 81, Davydov does not explicitly disclose receiving, from the mobile device, a band identification value associated with the maximum number of simultaneous beams supported by the mobile device.
Matsumura from the same field of endeavor discloses receiving, from the mobile device, a band identification value associated with the maximum number of simultaneous beams supported by the mobile device (Matsumura, [0070] (2) Maximum number of different SSB cross all CCs for US to monitor PDCCH quality (which may also be referred. to as "maxNumberSSB-BFR"). For example, a value from 1 to 64 may be configured).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Matsumura’s system for maximum number of beams into Davydov’s positioning for 5G systems as modified by Sosnin with a motivation to make this modification in order to improve the flexibility of gNB scheduling (Matsumura, [0055]).
Regarding claims 43-44, 46, 48, 52-61 and 63, Davydov discloses a base station ([0123] eNB), comprising a memory ([0123] computer-readable medium), a transceiver ([0123] communication link) and at least one processor ([0123] processor), these claims recite "a base station" and "an apparatus" that disclose similar steps as recited by the method of claims 25-26, 28, 30 and 34-42, thus are rejected with the same rationale applied against claims 25-26, 28, 30 and 34-42 as presented above.
Claims 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (WO 2017/164925 A1, hereinafter "Davydov") in view of Sosnin et al. (US 2022/00113365 A1, hereinafter "Sosnin")  and Matsumura et al.(US 2021/0219366 A1, hereinafter "Matsumura") as applied to claim above, and further in view of Edge et al. (WO 2015/027118 A1, hereinafter "Edge").
Regarding claims 3 and 13, Davydov does not explicitly disclose wherein determining the beam identification information includes determining a beam width value for at least one of the one or more radio beams.
Edge from the same field of endeavor discloses wherein determining the beam identification information includes determining a beam width value for at least one of the one or more radio beams (Edge, [0069, 71, 93] mobile device 42 may send any measurements for directional angles (i.e. beam width) obtained at steps 60 and 62 to server 48. Step 66 is optional and may occur, for example, if step 58 occurs. These other measurements may enable location of mobile device 42 using most probable directional angles (e.g. obtained by mobile device 42 at steps 60 and 62) combined with location measurements for OTDOA, RTT and/or RSSI , as described herein further on. the first parameter that is measured at operation 412 may comprise at least one of the following: a time of arrival (TOA) of the first directed beam; a directional angle encoded in the first directed beam; an identification for the first transmitter; or any combination thereof).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Edge’s system for Beamforming positioning reference signal into Davydov’s positioning for 5G systems as modified by Sosnin and Matsumura with a motivation to make this modification in order to improve  the reliability and accuracy of positioning (Edge, [0098]).	
Regarding claims 4 and 14, Davydov discloses wherein determining the beam identification information includes determining a reference signal received power value or a reference signal received quality value for at least one of the one or more radio beams (Davydov, [0045] The measurements may include a Reference Signal Received Power (RSRP)).
Claims 27, 45 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (WO 2017/164925 A1, hereinafter "Davydov") in view of Sosnin et al. (US 2022/00113365 A1, hereinafter "Sosnin") and Matsumura et al.(US 2021/0219366 A1, hereinafter "Matsumura") as applied to claim above, and further in view of Zhang et al. (US 2018/0270775 A1, hereinafter "Zhang").
Regarding claims 27, 45 and 62, Davydov does not explicitly disclose wherein providing the positioning reference signal information includes providing a beam width value for at least one of the one or more radio beams.	
Zhang from the same field of endeavor discloses wherein providing the positioning reference signal information includes providing a beam width value for at least one of the one or more radio beams (Zhang, [0040] a beam ID of the downlink synchronization channel of the cell, a frequency band of the cell, bandwidth of the cell, a physical cell identifier (PCI) of the cell, a frequency range in which the downlink synchronization channel of the cell is located, a quantity of beams of the cell, or a beam width).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Zhang’s system for Beamforming positioning reference signal into Davydov’s positioning for 5G systems as modified by Sosnin and Matsumura with a motivation to make this modification in order to improve detection efficiency of the downlink synchronization channel (Zhang, [0152]).	
Claims 31-33 and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (WO 2017/164925 A1, hereinafter "Davydov") in view of Sosnin et al. (US 2022/00113365 A1, hereinafter "Sosnin") and Matsumura et al.(US 2021/0219366 A1, hereinafter "Matsumura") as applied to claim above, and further in view of Rose et al. (US 5,526,001, hereinafter "Rose").
Regarding claims 31 and 49, Davydov discloses providing the positioning reference signal information to the mobile device but does not explicitly disclose includes providing a companion band list indicating a band list with which the mobile device may utilize concurrent beam forming for concurrently measuring time of arrival values.
Rose from the same field of endeavor discloses providing a companion band list indicating a band list with which the mobile device may utilize concurrent beam forming for concurrently measuring time of arrival values (Rose, Col. 23 line 19-45 This contains frequency band, pulse amplitude, pulse width, angle or arrival, time of arrival, stores each intercepted radar signal (radar pulses) with its measured parameters (e.g. frequency, pulse width amplitude, angle of arrival (AOA), and time of arrival (TOA), sorts the pulses into and then matches the parameters of each group against a stored library which identifies the types of radars involved. Identification of the radar allows the identity of the associated weapon, which, in turn determines the priority of the threat. A look up table provides a function of frequency band and as azimuth resulting in more accurate measurements).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Rose’s system for synchronization signal transmission and reception into Davydov’s positioning for 5G systems as modified by Sosnin and Matsumura with a motivation to make this modification in order to improve overall performance and accuracy (Rose, Col. 9 and 13).
Regarding claims 32 and 50, Davydov discloses providing the positioning reference signal information to the mobile device but does not explicitly disclose includes tuples of beam combinations for every companion band that can be measured together by the mobile device.
Rose from the same field of endeavor discloses tuples of beam combinations for every companion band that can be measured together by the mobile device (Rose, Col. 23 line 19-45 This contains frequency band, pulse amplitude, pulse width, angle or arrival, time of arrival, stores each intercepted radar signal (radar pulses) with its measured parameters (e.g. frequency, pulse width amplitude, angle of arrival (AOA), and time of arrival (TOA), sorts the pulses into and then matches the parameters of each group against a stored library which identifies the types of radars involved. Identification of the radar allows the identity of the associated weapon, which, in turn determines the priority of the threat. A look up table provides a function of frequency band and as azimuth resulting in more accurate measurements).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Rose’s system for synchronization signal transmission and reception into Davydov’s positioning for 5G systems as modified by Sosnin and Matsumura with a motivation to make this modification in order to improve overall performance and accuracy (Rose, Col. 9 and 13).
Regarding claims 33 and 51, Davydov discloses wherein the companion band list indicates at least two bands (Davydov, [0097] the baseband circuitry with a look-ip table based on a channel indicated). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415